 



Exhibit 10.3
DIAMOND MANAGEMENT & TECHNOLOGY CONSULTANTS, INC.
PARTNERS’ OPERATING AGREEMENT
     THIS PARTNERS’ OPERATING AGREEMENT (this “Agreement”) is adopted as of the
1st day of April, 2007 among DIAMOND MANAGEMENT & TECHNOLOGY CONSULTANTS, INC.,
a Delaware corporation (the “Company”), and those individuals designated by the
Company or any “Affiliate” as “Partners” (referred to herein collectively as the
“Partners” and individually as a “Partner”). For purposes of this Agreement, the
term “Affiliate” shall mean any affiliate, subsidiary, or parent of, or any
other entity controlling, controlled by, or under common control of, the
Company.
WITNESSETH:
     WHEREAS, this Agreement was originally entered into as of March 22, 1994,
as amended from time to time and the parties wish to amend and restate the
Agreement as provided herein.
     NOW, THEREFORE, for and in consideration of the foregoing premises and the
mutual covenants and agreements contained herein, and other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I
SUCCESSION
1.1. Selection of Successor.
     Upon any CEO of the Company ceasing to hold the office of CEO, his or her
successor shall be selected by the Board of Directors of the Company (“Board”),
upon recommendation from the Nominating & Governance Committee of the Board. The
Nominating & Governance Committee may seek input from the CEO Nominating
Commission (as constituted pursuant to Section 1.2 below) in identifying
potential CEO candidates.
1.2 Establishment of CEO Nominating Commission.
     In the event the Nominating & Governance Committee elects to seek input
from the Partners, such partners, shall, as expeditiously as possible after
receiving notice thereof from such Committee, elect a five partner commission
known as the CEO Nominating Commission by means of the following procedures:
     (a) The Executive Committee (as constituted pursuant to Section 2.1 hereof)
shall slate ten Partners as candidates for election to the CEO Nominating
Commission. The current CEO shall not be slated as a candidate for the
Commission. The five Partners receiving the highest number of votes shall be
deemed elected to the Commission. Once elected, the members of the Commission
shall designate a member to act as its Chairman.

 



--------------------------------------------------------------------------------



 



     (b) The CEO Nominating Commission shall gather input from the remaining
Partners as to potential candidates for a successor CEO and shall act as a
liaison between the Nominating & Governance Committee and the Partners. The
Commission shall consult with the Nominating & Governance Committee upon request
and provide input on the relative strengths and weaknesses of the proposed CEO
candidates.
     (c) Upon consideration of input from the CEO Nominating Commission, if any
is requested, and such other factors as it shall deem appropriate, the
Nominating & Governance Committee shall recommend a candidate as successor CEO
to the entire Board, who, upon receiving the affirmative vote of a majority of
the Board, shall become the successor CEO.
1.3. Removal of CEO.
     Notwithstanding the foregoing, the then current CEO shall be subject to
removal by the Board of Directors from said position at any time. In addition,
the Board of Directors shall consider the removal of, but shall not be obligated
to remove, the then current CEO upon the recommendation of each of the
following: (i) the Executive Committee (as constituted pursuant to Section 2.1
hereof), by a unanimous vote of its members other than the CEO, (ii) the Partner
Nominating Committee, by a two-thirds (2/3) vote of its members, and
(iii) eighty percent (80%) of the Partners.
ARTICLE II
COMMITTEE STRUCTURE; ELECTION AND REMOVAL OF PARTNERS
2.1. Executive Committee
     There shall be an Executive Committee, consisting of the CEO and such
Partners as the CEO shall appoint from time to time (each of whom shall be
appointed for an indefinite term and who may be removed from such position at
any time by the CEO). The Executive Committee is a committee of the Partners and
may take any action within its authority for the Company and any of its
Affiliates.
2.2 Management Committee
     There shall be a Management Committee (“Management Committee”), consisting
of Partners appointed by the CEO (each of whom shall be appointed for an
indefinite term and who may be removed from such position at any time by the
CEO). The Management Committee is a committee of the Partners constituted for
day to day administration and operational matters of the Company and may take
any action within its authority for the Company and any of the Affiliates as it
relates to such matters.
     The CEO may also establish a “Leadership Council” of senior management
employees to further advise the CEO, Executive Committee and Management
Committee regarding Company

2



--------------------------------------------------------------------------------



 



affairs. The composition and duties of the Leadership Council shall be at the
discretion of the CEO.
2.3 Partner Compensation Committee
     There shall be a Partner Compensation Committee, consisting of three
Partners, unless the CEO shall determine that a greater number is appropriate.
The members of the Committee shall be elected by the Partners to serve staggered
terms of three years each, with one member elected each year (except for the
three initial members of the committee, who shall be elected for terms of one,
two, and three years, respectively, with the Partner receiving the most votes
deemed elected to the longest term). The Executive Committee shall slate three
nominees each year, and the Partner receiving the highest number of votes shall
be deemed elected to the committee (except with respect to the initial members
of the committee for whom the Executive Committee shall slate six nominees from
which three shall be elected by the Partners as indicated above). Except with
respect to the selection of the initial members of the committee, no member may
serve consecutive terms. Neither the CEO nor any Executive Committee or
Management Committee member is eligible to serve on the Committee. In the case
of tie votes, death of a Partner, the inability of a Partner to continue to
serve, or a Partner’s resignation from a committee or the Company, the CEO shall
break the tie or specify the replacement for such Partner. No Partner may serve
simultaneously on both the Partner Compensation Committee and the Partner
Nominating Committee.
2.4 Partner Nominating Committee
     There shall be a nominating committee (“Partner Nominating Committee”),
consisting of three Partners. The members of the Committee will serve staggered
terms of three years each, with one member elected by the Partners each year
(except for the three initial members of the committee, who shall be elected for
terms of one, two, and three years, respectively, with the Partner receiving the
most votes deemed elected to the longest term). The Executive Committee shall
annually slate three candidates for the Partner Nominating Committee from which
the Partners shall elect one candidate to replace the member whose term has
expired (except with respect to the initial members of the Committee for whom
the Executive Committee shall slate six nominees from which the Partners shall
elect three as indicated above). In the event of a vacancy on the Partner
Nominating Committee, the CEO shall specify the replacement for such Partner.
2.5 Duties of the Executive Committee
     The duties of the Executive Committee generally include, but are not
limited to, the following: managing the strategic direction and operations of
the Company and its Affiliates, including, but not limited to: recommending to
the Board of Directors the Company’s annual operating plan; reviewing and
approving of all budgets and forecasts; slating candidates for committees as
provided herein; approving the election and removal of any Partner; and such
other tasks as the CEO may assign from time to time.

3



--------------------------------------------------------------------------------



 



2.6 Duties of the Management Committee
     The duties of the Management Committee include, but are not limited to:
ensuring the effective and efficient operation and administration of the Company
when it is appropriate to task such matters to a committee.
2.7 Duties of the Partner Nominating Committee
     The Partner Nominating Committee’s responsibilities are to screen
thoroughly all internal Partner candidates and to present those internal
candidates it deems appropriate to the Partners for a vote of admittance in
accordance with Section 2.9 (a) below. The Partner Nominating Committee shall
work within the guidelines developed with the Executive Committee and CEO
regarding the need for and limitations on the number of new Partners.
2.8 Duties of the Partner Compensation Committee
     The functions of the Partner Compensation Committee, and related functions
of the other committees, are set forth in Article III.
2.9 Partner Elections
     (a) An internal Partner candidate shall be admitted when he or she has the
endorsement of the Partner Nominating Committee and the affirmative vote of
(i) all the members of the Executive Committee and (ii) eighty percent (80%) of
the Partners.
     (b) An external Partner candidate shall be admitted when he or she has the
endorsement of the CEO and the affirmative vote of (i) eighty percent (80%) of
the Leadership Council and (ii) all the members of the Executive Committee.
     (c) Once admitted in accordance with the foregoing procedures, all new
internal and external Partners shall be submitted for election by the Board of
Directors as a Vice-President and an officer of the Company or an Affiliate
employing such Partner, as the case may be.
2.10 Removal of Partners
     Any Partner may be removed from his or her position as a Partner and have
his or her employment relationship with the Company and/or an Affiliate
terminated, at any time and without any reason or cause or the need to assert or
demonstrate any reason or cause, if such removal shall be approved by the CEO
and the affirmative vote of (i) eighty percent (80%) of the Executive Committee
and (ii) a majority of the Partner Compensation Committee (in each case, other
than such Partner, if a member).

4



--------------------------------------------------------------------------------



 



ARTICLE III
ANNUAL COMPENSATION PLAN
3.1. Aggregate Compensation
     The Board of Directors shall be the final arbiters of any compensation
determined in accordance with the procedures outlined herein and in Exhibit A,
Partners’ Compensation Program. During the last quarter of each fiscal year, the
CEO, with the advice of the Partner Compensation Committee, in conjunction with
recommending an annual operating plan to the Board of Directors, shall commence
deliberations and determine recommendations concerning the aggregate amount of
cash bonuses (if any) and the aggregate value of equity (if any) to be granted
to all employees, based on their performance during said fiscal year, and the
aggregate amount of base compensation to be payable to such employees for the
coming fiscal year. These recommendations shall then be submitted to the Board
of Directors for review and approval as part of the Company’s fiscal year plan.
3.2 Affiliates
     During the last quarter of each fiscal year, the CEO shall prepare
recommendations concerning the individual compensation (base salary, cash bonus
and equity, if any) of the Affiliates (those senior officers for which Board
level action takes place with respect to their individual compensation packages)
based on their individual and the Company’s performance during said fiscal year,
for review and approval by the Board of Directors (or its compensation
committee)of the Company as described in Section 3.3 below.
3.3. Board of Directors’ Approval
     The Board of Directors of the Company and its Compensation Committee, after
receiving the recommendations referred to in Sections 3.1 (aggregate
compensation) and 3.2 (individual Affiliate compensation), shall make final
decisions regarding these amounts.
3.4 Allocations to Remaining Partners
     After the Board of Directors has approved the aggregate compensation pool
and the Affiliates’ compensation referred to in Sections 3.1 and 3.2, the
Executive Committee, with the advice of the Partner Compensation Committee,
shall recommend specific allocations to the Partners for cash bonuses, equity
and base compensation, and shall submit such recommendations to the CEO for his
approval. After approval by the CEO, such recommendations will be submitted to
the Partners as provided in Section 3.5

5



--------------------------------------------------------------------------------



 



3.5 Approval by Partners
     After the allocations referred to in Sections 3.2 and 3.4 have been
approved for submission to the Partners, such recommendations shall be submitted
to the Partners for a vote. To be approved, the recommendations must receive the
affirmative vote of seventy percent (70%) of the Partners. If such vote is not
obtained, then the matter shall be referred back to the CEO to proceed under
Section 3.1 of this Agreement and the entire process of this Article III shall
be repeated and/or concluded as directed by the Board.
ARTICLE IV
PARTNERS’ COMPENSATION PROGRAM
4.1. Adoption of Program
     The Partners’ hereby adopt the Partner compensation program (the
“Program”), substantially in the form attached as Exhibit A hereto, and shall
hold all shares of common stock of the Company subject to the terms of the
Program. No individual can become a Partner unless they agree to be bound by the
terms of this Agreement, including the Program, as if they were an original
party hereto.
4.2. Amendment
     Except as may be provided in the Program, the Program may be amended from
time to time by recommendation of the CEO, with the majority approval of the
Leadership Council and the Partner Compensation Committee, to the Board of
Directors and by action of the Board. All of the Partners agree to be bound by
the terms of any amendments to the Program approved according to the foregoing
procedures.
ARTICLE V
MISCELLANEOUS
5.1. Entire Agreement
     This Agreement and Exhibits hereto constitute the entire agreement between
the Company and the Partners with respect to the subject matter hereof and
supersedes any and all other prior or contemporary oral or written
representations or agreements. This Agreement shall in all respects be subject
to the Company’s obligations under the Certificate of Incorporation, By-laws and
applicable laws.
5.2. Termination
     This Agreement shall terminate upon the dissolution of the Company or at
such earlier time as only one Partner owns Common Stock.

6



--------------------------------------------------------------------------------



 



5.3. Amendment
     This Agreement may be amended in any manner by a written instrument duly
executed by the Company and at least two-thirds (2/3) of the Partners.
5.4. Successors and Assigns
     All of the terms, provisions and conditions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, administrators, executors, successors and assigns.
5.5. Severability
     If any portion or provision of this Agreement shall be held to be invalid
or unenforceable for any reason, the remaining provisions hereof shall
nevertheless be deemed valid, enforceable and carried into effect, unless the
effect thereof would clearly violate the manifest present intention of the
parties hereto.
5.6. Governing Law and Venue
     THIS AGREEMENT SHALL BE SUBJECT TO AND GOVERNED BY THE LAWS OF THE STATE OF
ILLINOIS (AND TO THE EXTENT NECESSARY TO GIVE EFFECT TO ANY CORPORATE GOVERNANCE
PROVISIONS, THE STATE OF DELAWARE) IRRESPECTIVE OF THE FACT THAT ANY OF THE
PARTIES HERETO MAY BE OR BECOME A RESIDENT OF A DIFFERENT STATE. THE PARTIES
AGREE TO VENUE IN THE STATE AND FEDERAL COURTS IN CHICAGO, IL AND WAIVE ANY
RIGHT TO BRING LEGAL ACTION IN ANY OTHER COURT. IN ADDITION, ALL PARTIES HEREBY
WAIVE ANY RIGHT TO TRIAL BY JURY.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Partners’ Operating
Agreement to be executed as of the date first written above.
DIAMOND MANAGEMENT & TECHNOLOGY CONSULTANTS, INC
By: /s/ Adam J. Gutstein
Title: President & CEO
PARTNERS: [Signatures on File]

8



--------------------------------------------------------------------------------



 



EXHIBIT A
Diamond Management & Technology Consultants, Inc.
Partner Compensation Program
(as amended through April 1, 2007)

1.   Purpose. The purpose of the Company’s Partner Compensation Program (the
“Program”) is to retain and motivate the Company’s Partners (as defined below),
provide incentives directly linked to the achievement of the Company’s financial
and strategic goals, maintain equity ownership in the Company by the Partners,
and ensure the orderly and disciplined sale of the Company’s shares by the
Partners.   2.   Eligibility. Participation in the Program is limited to all
individuals who at the time of such participation have been admitted as Partners
(the “Partners”) pursuant to the procedures set forth in the Partners’ Operating
Agreement. Defined terms have the meanings assigned in the Partners’ Operating
Agreement   3.   Annual Compensation.

  3.1   Base Salary. Each Partner will receive a base salary that is
commensurate with his or her experience and contribution to the Company. In
general, the base salary levels established for the Partners will fall within
the levels set forth on a salary table, as amended from time to time.     3.2  
Cash Bonus. The CEO, Executive Committee and Partner Compensation Committee,
subject to approval by the Board of Directors (or its Compensation Committee),
will recommend the amount of any annual aggregate and individual cash bonus
available to be distributed to the Partners. Such cash bonus will be based on a
combination of the Company’s and the individual Partner’s performance (“Bonus”).
    3.3   Target Cash Bonus. The target cash bonuses as a percentage of base
salary and the relative percentages of Company and individual performance upon
which such bonuses will be based shall be established by the CEO, Executive
Committee and Partner Compensation Committee, subject to approval by the Board
of Directors (or its Compensation Committee). A guideline for such target cash
bonus is eighty percent of base salary.     3.4   Cash Bonus Pool. The CEO and
the Executive Committee shall work with the CFO to establish an appropriate Cash
Bonus Pool consistent with the above provisions based on the Company’s financial
performance in any given quarter and for the fiscal year.     3.5   Cash Bonus
Payments. Any Cash Bonuses paid to the Partners will be based on the actual
funds available in the Cash Bonus Pool, regardless of whether such amount is
less than the Target Cash Bonus. A Partner who commences employment with the
Company or becomes a Partner after the start of the Company’s fiscal year will
receive a prorated Cash Bonus, if any is paid, based on the number of days such
Partner is actually employed by Diamond as a Partner during such fiscal year. An
individual must be an employee and Partner of the Company on the last day of the
fiscal year to which a Bonus relates in order to qualify for and receive a Cash
Bonus.

9



--------------------------------------------------------------------------------



 



  3.6   Equity Award. Each Partner is eligible to receive an annual equity award
as part of the total compensation package, based on Company and individual
performance (“Equity Award”). The actual amount of base salary, Cash Bonus and
Equity Award to be granted to each Partner annually will be determined in
accordance with the procedures set forth in Article III of the Partners’
Operating Agreement.

4.   Equity. Equity Awards or grants made by the Company from time to time will
be made in accordance with the then current “Equity Award Policy and Procedures”
document and may include Restricted Stock, Restricted Stock Units, SARS, Stock
Options or such other equity awards as may be issued under the Company’s then
current employee stock plans and policies (collectively, “Shares” or “Equity”).
  5.   Equity Issuance and Ownership.

  5.1   Partner Promotion Equity. Upon promotion to Partner, such Partner will
be granted Equity as determined by the CEO with the approval of the Executive
Committee and the Partner Compensation Committee, and consistent with the Equity
Award Policy and Procedures document in effect from time to time (currently
$150,000 in value).     5.2   Vesting.

     5.2.1 Unless otherwise specified in the notice of grant for an award, for
vesting purposes, Equity will have a Vesting Date as follows:

      Grant Date   Vesting Date April 1 – June 30   Nov. 15 / May 15 July 1 –
September 30   Feb. 15 / August 15 October 1 – December 31   May 15 / Nov. 15
January 1 – March 31   August 15 / Feb. 15

     5.2.2 Except as may be authorized by the Equity Award Policy and Procedures
document and approved by the CEO, Executive Committee and Partner Compensation
Committee, each Partner grant of Equity or Shares will vest ratably over five
years in accordance with, and have such other terms in, the equity agreement
governing each grant.
     5.2.3 Any unvested Equity or Shares will fully vest immediately upon a
Partner’s Retirement, death or disability (as defined in the Company’s then
current employee stock plans or stock option agreements). “Retirement” shall
mean voluntarily ceasing to work for the Company at or after: (i) age 62, or
(ii) age 50 where such Partner shall have been a Partner for at least five
consecutive years. Notwithstanding the foregoing, accelerated vesting pursuant
to this section in the case of Retirement shall only apply to the unvested
Equity or Shares granted during the 36 months prior to the Retirement date
multiplied by a fraction, the numerator of which is the number of months elapsed
between the date of grant and the Retirement Date, and the denominator is 36.

10



--------------------------------------------------------------------------------



 



     5.2.4 Except as otherwise provided in the last sentence of this
Section 5.2.4, in the event of a Change of Control, the CEO, Executive Committee
and Partner Compensation Committee may, subject to approval by the Board of
Directors (or its Compensation Committee), accelerate the vesting of Equity. A
“Change of Control” shall mean the transfer of 51% or more of the equity
interests, or substantially all of the Company’s assets, in a transaction or
series of related transactions. In the event a Partner is terminated within
eighteen (18) months following a Change of Control, other than a termination for
Cause (as defined in Section 7) or one that is voluntary and not for good
reason, such Partner’s unvested Shares shall be immediately and automatically
vested.

  5.3   Minimum Ownership of Equity. As a general guideline, each Partner should
own a minimum number of shares of the Company (or their equivalent from Equity
awards) having an aggregate value equal to at least 10% of his or her then
current base salary multiplied by the number of years such person has been a
Partner.

6. Partners’ Equity Sales Program.
6.1 Objective. The objective of the Partners’ Equity Sales Program (the “Sales
Program”) is to provide an orderly and disciplined market for the sale of
Partners’ Shares. The Sales Program allows Partners to sell their Shares
quarterly in conjunction with the Company’s policy of permitting trades only
during specified periods occurring after the public release of quarterly
earnings.
6.2 Affiliates and Non-Affiliates. In order to facilitate compliance with
Rule 144 of the Securities Act of 1933, as amended (the “Act”) for purposes of
the Sales Program, the Partners are classified as either affiliates or
non-affiliates within the meaning of Rule 144 of the Act. The Board of Directors
will designate from time to time those Partners who will be classified as
affiliates for these purposes. All other Partners and former Partners shall be
deemed non-affiliates for purposes of Rule 144 of the Act and the Sales Program.
6.3 Sales Limitations for Affiliates. All shares of Common stock, including
Pre-Partner Shares (as defined in Section 6.10), owned by Partners who are
classified as affiliates are subject to the Sales Program. The aggregate amount
of such shares that can be sold as part of the Sales Program shall not exceed
(i) any internal limits set by the Company or (ii) the time and volume
limitations imposed by Rule 144(e)(1) of the Act.
6.4 Sales Limitations for Non-Affiliates. For non-affiliate partners, only
shares of Common Stock, not including any Pre-Partner Shares or open market
purchase shares (which include Employee Stock Purchase Plan shares), are subject
to the Sales Program. Any such shares sold through the Sales Program must either
be registered with the Securities and Exchange Commission or held for at least
two years in order to qualify for sales pursuant to Rule 144(k) of the Act. The
aggregate amount of Shares that can be sold as part of the Sales Program shall
not exceed any internal limits set by the Company.
6.5 Sales Procedure. Prior to the commencement of the Company’s quarterly
trading window, any Partner interested in selling Shares through the Sales
Program shall indicate his or her interest in writing, via e-mail, to the Chief
Financial Officer, or such other employee of the

11



--------------------------------------------------------------------------------



 



Company as may be designated from time to time, stating the amount of Shares and
the minimum sales price for which that Partner would be interested in selling
such Shares or at the market price. After public announcement of the Company’s
earnings press release, such Partner will be required to confirm, reduce,
increase or decline his or her participation in the Sales Program and indicate
the number of Shares, if any, such Partner is interested in selling. In the
event the aggregate participation level indicated by the Partners is in excess
of the internal limits established by the Company for either the affiliates and
non-affiliates as a single group or as two separate groups (in each case, a
“Group”), such Partners will participate pro rata based on the percentage
derived by dividing the number of Shares such Partner desires to sell by the
aggregate number of Shares all participating Partners in a Group desire to sell.
In the event the aggregate participation level indicated by Partners who are
affiliates is in excess of the time and volume limitations set forth in Rule144
(e)(1) of the Act, such Partners will participate pro rata among the affiliate
Group.
6.6 Manner of Sale. All Shares sold through the Sales Program will be sold over
a period of up to six-weeks in “brokers’ transactions” in compliance with Rule
144(f) of the Act through a broker or brokers designated by the Company. The
sales price attributed to each Share sold will be the average price received for
all Shares sold during such period, or for Affiliate sales transacted in a block
by the broker, the sales price reported to the Company for such transaction.
6.7 Transfer Restrictions; Gifts. No Partner shall transfer, assign, pledge or
hypothecate any of his or her Shares in any way, except that a Partner may
transfer any vested Shares (other than stock options) by way of gift, will or
trust to a spouse, lineal descendant or ancestor (an “Estate Transfer”);
provided, that any Estate Transfer shall, unless otherwise determined by the
CEO, be made in accordance with and subject to the limitations of the Sales
Program with the Estate Transferee agreeing to be bound by the terms of the
Sales Program.
6.8 Death or Disability of a Partner. Upon the death or permanent disability of
a Partner, such Partner’s Shares will cease to be subject to the terms of the
Sales Program.
6.9 Termination. Upon termination of a Partner’s employment for any reason,
vested Shares will continue to be subject to the terms of the Sales Program and
any unvested Equity will expire immediately subject to any exceptions provided
in the Equity Award Policy and Procedures. A Partner that was required to
purchase Equity upon his or her promotion to partner will be reimbursed for all
such unvested Equity at the lower of: (i) the purchase price paid for such
Equity, together with interest or (ii) the average of the closing price of one
share of Common Stock on the NASDAQ Global Market System for the ten trading
days immediately preceding such Partner’s last day of employment.
6.10 Pre-Partner and Open Market Purchase Shares. Any shares owned by a Partner
which were acquired prior to such individual becoming a Partner or through the
exercise of stock options received prior to such individual becoming a Partner
(“Pre-Partner Shares”) and any shares purchased by a Partner in an open market
transaction (including for these purposes shares purchased under the Company’s
Employee Stock Purchase Plan), are not, unless otherwise specified, subject to
the terms of the Sales Program.

12



--------------------------------------------------------------------------------



 



6.11 Exemption for De Minimus Amounts held by Former Partners. Any Partner who
has ceased to be a Partner of the Company or an Affiliate for at least three
years (“Former Partner”), will no longer be subject to the Sales Program if he
or she satisfies the following de minimus holding thresholds:

          Number of years not a Partner   Number of Shares Held
     3 years
    <50,000  
     4 years
    <75,000  
     5 years
    <100,000  

     In addition, any Former Partner holding less than 10,000 shares shall no
longer be subject to the Sales Program.
6.12 Rule 10b5-1 Plans. Any Partner may enter into a sales plan with his or her
broker that complies with the requirements of Rule 10b5-1(c)(1)(i)(B) under the
Securities Exchange Act of 1934, provided that such plan is approved by the CEO
and establishes sales volumes in any given quarterly period that are in
accordance with and subject to the limitations required by the Sales Program.

7.   Involuntary Termination. Upon involuntary termination of a Partner’s
employment (as hereinafter defined), notwithstanding the terms set forth in
Section 6.9 above, the portion of such Partner’s unvested Shares that were
issued upon election as a Partner that were scheduled to vest in the next
12 months will be accelerated as of the date of notice of termination. For
purposes of the Program, “involuntary termination” means termination for reasons
other than resignation or Cause. A Partner will be deemed to have been
terminated for Cause if terminated for: (i) gross insubordination or a policy
violation that is not cured within 15 days after such Partner having received
notice from the Chief Executive Officer (if curable), (ii) criminal acts
relating to the Company or its client affairs, or (iii) intentional or grossly
negligent acts or omissions which are materially injurious to the Company,
including disclosing confidential information to an unauthorized third party.  
8.   Administration. The Program shall be administered and interpreted by the
Management Committee. The Management Committee shall be responsible for the
management, operation and administration of the Program. The Management
Committee may designate persons who are Company employees to oversee the day to
day administration of the Program or portions thereof.   9.   No Employment
Rights. Nothing contained herein shall constitute a contract of employment or of
continuing service or in any manner obligate the Company to continue the
services of any Partner, obligate any Partner to continue in the service of the
Company, or serve as a limitation of the right of the Company to discharge any
of its Partners pursuant to the procedures set forth in the Partners’ Operating
Agreement and/or applicable law. Nothing herein shall be construed as fixing or
regulating the compensation payable to the Partners.   10.   THIS PROGRAM SHALL
BE SUBJECT TO AND GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS (AND TO THE
EXTENT NECESSARY TO GIVE EFFECT TO ANY

13



--------------------------------------------------------------------------------



 



      CORPORATE GOVERNANCE OR EQUITY ISSUANCE/TRANSACTION PROVISIONS, THE STATE
OF DELAWARE) IRRESPECTIVE OF THE FACT THAT ANY OF THE PARTIES HERETO MAY BE OR
BECOME A RESIDENT OF A DIFFERENT STATE. THE PARTIES AGREE TO VENUE IN THE STATE
AND FEDERAL COURTS IN CHICAGO, IL AND WAIVE ANY RIGHT TO BRING LEGAL ACTION IN
ANY OTHER COURT. IN ADDITION, ALL PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY
JURY.     11.   Amendment. This Program may be amended in any manner by
recommendation of the CEO, with the majority approval of the Executive Committee
and the Partner Compensation Committee, to the Board of Directors and by action
of the Board. All of the Partners agree to be bound by the terms of any
amendments approved according to the foregoing procedures.

14